             Case 3:20-cv-01447-CSH Document 1 Filed 09/24/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


MADYSON GREGG,                                      CASE NO.:

                       Plaintiff,

v.                                                  PETITION FOR
                                                    REMOVAL
WALMART STORES, INC.,

                       Defendant.                   SEPTEMBER 24, 2020


______________________________________

       NOW COMES defendant/petitioner Walmart, Stores, Inc., (“Petitioner”), by and through

its undersigned counsel, and respectfully petitions this Honorable Court as follows:

        1.      Petitioner is the named defendant in a civil action captioned Madyson Gregg v.

Walmart Stores, Inc., which matter was filed in the Connecticut Superior Court, Judicial District

of Ansonia/Milford, docket number AAN-CV20-6039974-S (hereafter “the state court action”).

A copy of the Summons and Complaint in the state court action are attached hereto as Exhibits A

and B, respectively.

       2.       The Complaint in the state court action sounds in negligence and arises from a

slip and fall incident alleged to have occurred on August 17, 2018 within the interior of the

Walmart store located at 465 Bridgeport Avenue, Shelton, Connecticut. It is alleged that the

plaintiff, while holding the status of a business invitee, slipped and fell on a “clear sticky

substance . . .” Please see Exhibit B, Paras. 2 and 3. Plaintiff alleges that the incident in

question was due to the negligence of Petitioner, and that as a result of such negligence she was



                                                1
            Case 3:20-cv-01447-CSH Document 1 Filed 09/24/20 Page 2 of 5




caused to suffer various serious, severe, painful and permanent injuries and losses. Exhibit B,

Paras. 3 and 4.

       3.      Among the injuries and losses claimed by the Plaintiff are the following: right

ankle injury, right ankle sprain, emotional and physical pain and suffering, and shock and stress

to her entire nervous system. Exhibit B, Para. 5.        The Plaintiff claims to have undergone

continuous medical care and treatment, to have incurred significant expenses for the same (and

will continue to do so into the future), to have been forced to take various medications and

undergo various diagnostic studies, to have suffered a decrease in her mobility and flexibility and

a limitation in her movements, to have suffered an impairment of her ability to enjoy life’s

activities, and to have sustained past lost wages and an impairment of her future earning

capacity. Please see Exhibit B, Paras. 5 - 10.

       4.      This action is being removed to the District Court pursuant to Title 28, United

States Code § 1441(a). In support of this Petition for Removal, Petitioner respectfully states and

represents to the Court as follows:

       a.      By Complaint dated August 13, 2020, Plaintiff filed suit against the Petitioner.

Service was accomplished upon the Petitioner on August 25, 2020, through Petitioner’s

registered agent for service of process. The Complaint seeks venue in the Superior Court of

Connecticut, Judicial District of Ansonia/Milford.

       b.      The Plaintiff is a citizen and domiciliary of the State of Connecticut, residing in

Shelton, Connecticut. Please see Exhibit A.




                                                 2
            Case 3:20-cv-01447-CSH Document 1 Filed 09/24/20 Page 3 of 5




       c.      Petitioner Walmart Stores, Inc. (n/k/a Walmart, Inc.), is a corporation duly

licensed and registered under the laws of the State of Delaware, having its principal place of

business in Bentonville, Arkansas. It has no parent corporations.

       d.      In her Complaint, the Plaintiff alleges that as a result of the subject incident, she

suffered multiple physical injuries and monetary losses, which are serious and permanent in

nature, including disc herniations, diagnostic studies, and surgery. She further asserts a claim for

past and future pain and suffering, disability, a reduction in her inability to perform and enjoy

life’s activities, past lost wages, and impairment of earning capacity. Consequently, the amount

in controversy does exceed $75,000.00, exclusive of interest and costs.

       5.      This Court has original jurisdiction over this action pursuant to 28 U.S.C.

§1332(a)(1) because there is complete diversity of citizenship between the Plaintiff and the

Petitioner, and because the amount in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs.

       6.      Venue is proper pursuant to 28 U.S.C. §1391(a) and (b), because the events

giving rise to the Plaintiff's claims occurred within the State of Connecticut, and the Petitioner is

subject to personal jurisdiction in Connecticut.

       7.      Pursuant to 28 U.S.C. §1446(d), the Petitioner has notified the Superior Court of

the State of Connecticut of the filing of this Petition by filing the attached Notice of Removal.

Please see Exhibit C.




                                                   3
         Case 3:20-cv-01447-CSH Document 1 Filed 09/24/20 Page 4 of 5




       WHEREFORE, based upon the foregoing, Petitioner respectfully requests that the

state court action be removed to the United States District Court for the District of

Connecticut pursuant to 28 U.S.C. §1441(a), and that further proceedings in the Superior

Court of Connecticut, Judicial District of Ansonia/Milford, docket number AAN-CV20-

6039974-S, be discontinued.


                                              Respectfully submitted,

                                              DEFENDANT/PETITIONER,
                                              WALMART STORES, INC.
                                              (N/K/A WALMART, INC.)


                                        By:     /s/ Michael P. Kenney _________
                                              Michael P. Kenney
                                              Federal Bar # ct26768
                                              RYAN RYAN DELUCA LLP
                                              185 Asylum Street, 6th Floor
                                              Hartford, CT 06103
                                              Phone: 860-785-5150
                                              mpkenney@ryandelucalaw.com




                                           4
          Case 3:20-cv-01447-CSH Document 1 Filed 09/24/20 Page 5 of 5




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


MADYSON GREGG,                                       CASE NO.:

                       Plaintiff,

v.                                                   CERTIFICATE OF
                                                     SERVICE
WALMART STORES, INC.,

                       Defendant.                    SEPTEMBER 24, 2020

______________________________________


        I hereby certify that on September 24, 2020, a copy of the foregoing document was filed
electronically and served by mail upon anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court's electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court's CM/ECF System.


A copy of the foregoing was also mailed to:

Thomas Ganim, Esq.
Ganim, Ganim & Ganim, PC
4666 Main St.
Bridgeport CT 06606
Attorneys for the Plaintiff



                                              _____/s/ Michael P. Kenney_____________
                                              Michael P. Kenney
                                              Fed. Bar No. ct26768




                                                 5
